Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


Claims 1-20 are rejected under 35 USC 103a as being unpatentable over US 2015/0260848 in view of Walsh et al. US 2011/0291882. 

As to claims 1, 9, and 16, US 2015/0260848 teaches a method, apparatus, and non-transitory computer readable medium, of transmitting global navigation satellite system (GNSS) correction data to a rover ([0002]), comprising: wirelessly receiving, by a base station, GNSS signals from one or more GNSS satellites ([0002]); generating, by the base station, the GNSS correction data based on the GNSS signals ([0016]); forming, by the base station, a beacon frame comprising a frame header, a frame body, and a frame check sequence (FCS), wherein the frame body is formed to include the GNSS correction data ([0017], CMR and RTCM have body and header, and frame check sequence is the cyclic redundancy check); wirelessly transmitting, by the base station, the beacon frame for receipt by the rover ([0017-0018] and fig.1); wirelessly receiving, by the rover, the beacon frame; extracting, by the rover, the GNSS correction data from the beacon frame ([0002]); and calculating, by the rover, a geospatial position of the rover based on the GNSS correction data ([0002]).

However, Walsh teaches the beacon frame is associated with a WLAN or that transmitting the beacon frame announces the presence of the WLAN and provides info allowing devices to connect with WLAN (esp. c.f. [0052]).
It would be obvious to modify the primary reference by having the beacon frame is associated with a WLAN or that transmitting the beacon frame announces the presence of the WLAN and provides info allowing devices to connect with WLAN as taught by Walsh for the benefit of using a system that contains all the information about the network to efficiently associate and connect as desired. 
 
     As to claims 2, 10, 17, the cited art teaches claim 1,8, and 16 wherein the beacon frame is a Wi-Fi beacon frame ([0013, 0016] of the primary reference).     As to claims 3, 11, the cited art teaches claim 1, 8, the cited art teaches wherein forming the beacon frame includes: calculating the FCS based on the frame header and the frame body; and appending the FCS to the frame header and the frame body (inherent to CRC, also c.f. [0002, 0013, 0016-0018] of the primary reference).     As to claims 4, 12, 18, the cited art teaches claim 1,8, 16 wherein forming the beacon frame includes: forming an element comprising an element ID, a length, and information containing the GNSS correction data (esp. c.f. [0017] of primary reference, teaches mechanics about correction 

Response to Remarks
Applicant’s response filed 1/5/22 has been considered. However, applicant’s remarks are respectfully considered moot in view of the new grounds of rejection necessitated by amendment. In particular, please N.B., WLAN transmitting beacon frame to announce presence of WLAN is routine in the art, e.g. c.f. Walsh reference. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.


/Bo Fan/
Examiner, Art Unit 3646